Citation Nr: 1432837	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-46 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan



THE ISSUE

Basic eligibility for nonservice-connected VA pension benefits.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Mac, Counsel




INTRODUCTION

The appellant had a period of active duty training from February 5, 1975 to July 10, 1975 with prior inactive service of 2 months and 9 days.  He is shown to have been discharged from the United States Army Reserve on September 13, 1979.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 RO decision.

In May 2010 the appellant was scheduled to have a Board hearing, but he failed to report without explanation.  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  The appellant's claim for pension was received in December 2008 and his representative's June 2014 brief are part of Virtual VA.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

The appellant is not shown to have had 90 days of active service during a period of war; nor is he shown to have a service-connected disability.  


CONCLUSION OF LAW

The appellant is not eligible to receive nonservice-connected VA pension benefits under the law. 38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. §  3.3(a) (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that this matter is being decided by application of the applicable to the unchallenged facts in this case,  VCAA does not apply in this case.  

To establish basic eligibility for nonservice-connected VA pension benefits, a veteran must have served for 90 days or more during a period of war and be permanently and totally disabled due to disabilities that are not the result of his own willful misconduct.  

A veteran must have served in the active military, naval, or air service for a period of 90 days or more during a period of war; during a period of war and be discharged or released from such service for a service-connected disability; for a period of 90 days or more and such period either began or ended during a period of war; or for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  See 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).   

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R.§ 3.6.

In his December 2008 claim, the appellant stated that he had service from February 1976 to July 1980.  

In February 2009, the National Personnel Records Center confirmed that, for the period from 1976 to 1980, the appellant did not have active duty service other than for training purposes.  

The DD Form 214 of record shows that he had active duty for training (ACDUTRA) from February 1975 to July 1975.  Thus, the appellant had a period of ACDUTRA during the period of the Vietnam Era that is deemed to have ended on May 7, 1975.  However, as noted, this was not active service.   

Moreover, the appellant is not shown to be service connected of any disability based on that period of active duty for training.  To the extent that he is shown not to have had other active service from 1976 to 1980 in the Reserve, he did not have requisite during this period.  

Hence, on this record, the claim of basic eligibility for nonservice-connected VA pension benefits must be denied by law.   


ORDER

Basic eligibility for nonservice-connected VA pension benefits must be denied.  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
 Board of Veterans' Appeals














Department of Veterans Affairs


